Citation Nr: 0428885	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-43 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 21, 1966 to 
April 5, 1969 and from December 1, 1969 to December 31, 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1985 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which continued a 10 percent rating for 
the condition at issue.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Under the circumstances, the Board regards that a claim 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
has been raised, and such claim is referred to the RO for 
disposition as appropriate.  


REMAND

After undertaking a careful examination of the claims file, 
the Board notes that last comprehensive VA examination for 
evaluation purposes was conducted in 1996.  The Board 
additionally observes that while several reports from a VA 
clinical psychologist suggest that the veteran's service 
connected mental disorder is severe; whereas, other clinical 
records do not support such a severe assessment.  
Accordingly, the Board is of the opinion that a current VA 
examination is necessary to reconcile the discrepancy. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled for a 
special VA psychiatric examination by a 
Board Certified Psychiatrist, the purpose 
of which is to determine the severity of 
the psychiatric impairment resulting from 
his service-connected disorder(s), as 
distinguished from any non-service-
connected disorders.  

The report of examination should provide 
detailed descriptions of all current 
psychiatric symptomatology and should 
diagnose all appropriate psychiatric 
pathology identified.  In addition, the 
symptomatology directly attributable to 
service-connected disabilities should be 
fully discussed, and the presence of any 
other existing psychiatric or mental 
disorders should also be fully discussed 
and evaluated.  The examiner's attention 
is invited to an April 1996 Mental Health 
Consult report as well as reports dated 
in September 1999 and April 2002 from a 
VA clinical psychologist as contrasted 
with psychotherapy reports from February 
and March 2003.  Psychological testing 
should be performed, and the validity of 
any resulting clinical scale profile 
should be discussed.

It is essential that the examiner 
separate the effects of the veteran's 
service-connected anxiety reaction from 
unrelated disorders so that the 
appropriate disability rating may be 
assigned.  

After review of the claims file, the 
examiner should render a medical opinion 
as to which of the veteran's 
symptomatology and/or social and 
occupational impairment is attributable 
to his service-connected disabilities as 
opposed to any nonservice-connected 
conditions.  If it is impossible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should so indicate.  

The examiner should report findings 
adequate for the RO to apply the criteria 
for rating psychiatric disabilities.  The 
examiner should also render an opinion as 
to what effect the veteran's service-
connected psychiatric disability has on 
his social and industrial adaptability.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
leaving out the effects of any alcohol or 
polysubstance abuse and any other 
disorder distinguishable from the 
veteran's service connected anxiety 
reaction.

The examination report must include the 
medical rationale for all opinions 
expressed.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim may now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




